DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2006/137952 (hereinafter WO952).
Re Claim 1.
WO952 discloses a method of citing a parking violation (para [0016; 0043-0046]), comprising: identifying a vehicle violation (para [0048]); capturing the vehicle information (para [0049, 0070-0078]); locating a locking device on a rim of a wheel assembly of the vehicle in a manner that permits mobility of the vehicle (para [0079,0086-0089]; Fig.5); coordinating settlement of the vehicle violation (para [0090-0097,00121]); and removing the locking device (para [00122-00127]).
Re Claim 2.
WO952 discloses the method of claim 1, wherein the vehicle violation is a parking violation (para [0016]).
Re Claim 3.
WO952 discloses the method of claim 1, wherein the locking device (12/22,24) is located around the rim of the vehicle without contacting the tire (16; Fig.5).
Re Claim 4. 
WO952 discloses the method of claim 3, wherein the locking device (12) permits rotation of the wheel assembly (limited rotation until the boot 12 hits the tire).
Re Claim 5.
WO952 discloses the method of claim 3, wherein the locking device (12/22,24) is coupled only to the rim (Fig.5) of the wheel assembly.
Re Claim 6. 
WO952 discloses the method of claim 1, wherein the vehicle information is captured via an electronic device (reader 8; [0048-0049,0057]) configured to capture images and keystroke data (para [0058]).
Re Claim 7.
WO952 discloses the method of claim 6, wherein the electronic device is configured to communicate with a portable electronic device (telephone [00122]) of a driver of the vehicle electronically.
Re Claim 8.
WO952 discloses the method of claim 1, wherein the vehicle is tagged with the locking device and ticketed concurrently (para [00117]).

Re Claim 9. 
WO952 discloses the method of claim 1, wherein the locking device is assigned a unique identifier (RFID tag 218; [00110]), the identifier being input into an electronic device by the driver for associating a vehicle with the driver while coordinating settlement ([00128-00136]).
Re Claim 10.
WO952 discloses the method of claim 9, further comprising: transmitting a code associated with the locking device ([00121]), the code being used to remove the locking device from the vehicle once payment is made ([00128-00136]).
Re Claim 11. 
WO952 discloses the method of claim 10, further comprising: returning the locking device to a collection unit (para [00128]).
Re Claim 12.
WO952 discloses the method of claim 11, further comprising: receiving a refund of a portion of a fee paid after returning the locking device to the collection unit (para [00127]; if the returned boot RFID matches the database after payment, the deposit is refunded).
Re Claim 13. 
WO952 discloses the method of claim 1, further comprising: receiving payment for the vehicle violation (para [00128]).
Re Claim 14.
WO952 discloses the method of claim 13, wherein payment includes a refundable core fee (deposit; para [00127]) for the locking device.
Re Claim 15. 
WO952 discloses the method of claim 14, wherein the refundable core fee (deposit; para [00127]) is refunded upon return of the locking device to a collection unit.
Re Claim 16. 
WO952 discloses the method of claim 13, further comprising: returning the locking device to a collection unit (para [0128-00136]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675